            Case 4:19-po-22313-BGM Document 1 Filed 02/08/19 Page 1 of 3

                                    UNITED STATES DISTRICT COURT
                                         DISTRICT OF ARIZONA

United States of America                                              CRIMINAL COMPLAINT
                                                                      CASE: 19-22313MP
vs.                                                                   Citizenship: GUATEMALA

Gaspar Mateo-Juan


   I state that I am a Border Patrol Agent and that this complaint is based on the following facts:
On or about February 06, 2019, at or near Sasabe, Arizona, in the District of Arizona, Gaspar MATEO-Juan, an
alien, did unlawfully enter the United States of America from Mexico, at a time and place other than as
designated by immigration officials of the United States of America, in violation of Title 8, United States Code,
Section 1325 (a) (1), a petty misdemeanor.


    On or about February 06, 2019, agents found Gaspar MATEO-Juan in the United States of America at or near
New Field, Arizona without the proper immigration documents. Furthermore, Gaspar MATEO-Juan admitted to
illegally entering the United States of America from Mexico on or about February 06, 2019, at or near Sasabe,
Arizona at a time and place other than designated by immigration officials.


                                                           at Tucson, Arizona
File Date: 02/08/2019




                                                                       Pedro Leon, Border Patrol Agent




Sworn to before me and subscribed in my presence,




Date signed: 02/08/2019



                                                                            Bruce G. Macdonald
                                                                             Magistrate Judge
         Case 4:19-po-22313-BGM Document 1 Filed 02/08/19 Page 2 of 3




                          UNITED STATES DISTRICT COURT
                      DISTRICT OF ARIZONA, TUCSON DIVISION



United States of America                                          CASE: 19-22313MP

vs.

Gaspar Mateo-Juan


               JUDGMENT IN A CRIMINAL CASE (For A Petty Offense)


The Defendant, Gaspar Mateo-Juan, was represented by counsel, Charles Thomas (CJA).


The defendant pled guilty to the Complaint on 02/08/2019. Accordingly, the defendant is adjudged
guilty of the following offense(s):
Title & Section                      Nature of Offense            Date of Offense


8 U.S.C. 1325(a)(1)                  Illegal Entry                02/06/2019


As pronounced on 02/08/2019, the defendant is hereby committed to the custody of the United States
Bureau of Prisons for a term of TIME SERVED. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.


The special assessment imposed pursuant to 18 U.S.C. § 3013 is hereby remitted pursuant to 18 U.S.C.
§ 3573 because reasonable efforts to collect this assessment are not likely to be effective.


The fine is waived because of the defendant's inability to pay.


Signed on Friday, February 08, 2019.




                                                     Bruce G. Macdonald
                                                     Magistrate Judge

Arresting Agency: TCA
                   Case 4:19-po-22313-BGM Document 1 Filed 02/08/19 Page 3 of 3

UNITED STATES DISTRICT COURT                         JUDGE'S MINUTES
DISTRICT OF ARIZONA - TUCSON


Date: 02/08/2019              Case Number: 19-22313MP

USA vs. Gaspar Mateo-Juan
Magistrate Judge: BRUCE G. MACDONALD       Judge AO Code: 70BY
ASSIGNED U.S. Attorney: Christopher Lewis
INTERPRETER REQ'D: Carlos Arvizu, Spanish
Attorney for Defendant: Charles Thomas (CJA)

PROCEEDINGS: [X] INITIAL APPEARANCE/CHANGE OF PLEA/SENTENCE
DEFENDANT: [X] PRESENT [X] CUSTODY

[X]   Defendant states true name to be Same
[X]   Petty Offense     [X] Date of Arrest: 02/06/2019
[X]   Arr/Plea of Guilty entered as to the Complaint.
[X]   Court accepts defendant's plea and finds plea to be freely and voluntarily given.
[X]   Defendant waives preparation of the presentence report.

SENTENCING: Defendant committed to [X] Bureau of Prisons for a period of
TIME SERVED

[X] Imposition of Special Assessment is waived by the USA.
[X] Defendant advised of appeal rights.
[ ] Waiver of right to appeal explained.

OTHER:          Charles Thomas (CJA) is appointed as attorney of record for defendant.



                                                 Recorded by Courtsmart    COP: 1
                                                 BY: Beth Harper           Sent: 0
                                                       Deputy Clerk        IA: 0
                                                        Start: 1:40 PM Stop: 3:15 PM
